--------------------------------------------------------------------------------


Exhibit 10.1
 
PLURISTEM THERAPEUTICS INC.
 
27,142,858 Shares
 
and
 
Warrants to purchase 27,142,858 Shares
 
UNDERWRITING AGREEMENT
 
April 4, 2019
 
Ladenburg Thalmann & Co. Inc.
As Representative of the several underwriters listed on Schedule I hereto
277 Park Avenue
26th Floor
New York, NY 10172
 
Ladies and Gentlemen:
 
PLURISTEM THERAPEUTICS INC., a Nevada corporation (the “Company”), proposes to
issue and sell to Ladenburg Thalmann & Co. Inc. (the “Representative”) and the
other underwriters listed on Schedule I hereto (collectively, with the
Representative, the “Underwriters”), pursuant to and in accordance with the
terms and conditions of this underwriting agreement (the “Agreement”) in a
public offering (the “Offering”), an aggregate of 27,142,858 shares (the
“Shares”) of its common stock, par value $0.00001 per share (the “Common
Stock”), and warrants (each whole warrant, a “Warrant”) to purchase up to an
aggregate of 27,142,858 shares of Common Stock.   The Shares to be sold by the
Company are called the “Firm Shares.”  The Firm Shares and the Warrants will be
sold as units (the “Units”), with each Unit consisting of one Share and a
Warrant to purchase one Share.  In addition, the Company has granted to the
Underwriters an option to purchase up to an additional 1,428,571 Shares as
provided in Section 3 (the “Option Shares”) and/or Warrants to purchase up to an
additional 1,428,571 Shares (the “Option Warrants” and, collectively with the
Option Shares, the “Option Securities”).  The Units, the Shares, the Warrants,
the Option Securities and the Warrant Shares (as defined below) are collectively
called the “Securities.”   The Shares underlying the Warrants and Option
Warrants are collectively called the “Warrant Shares.”
 
This is to confirm the agreement concerning the purchase of the Securities from
the Company by the Underwriters.
 
The Company has prepared and filed with the Securities and Exchange Commission
(the “Commission”) a shelf registration statement on Form S-3, File No.
333-218916, including a base prospectus (the “Base Prospectus”) to be used in
connection with the public offering and sale of the Securities. Such
registration statement, as amended, including the financial statements, exhibits
and schedules thereto, in the form in which it became effective under the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Securities Act”), including all documents
incorporated or deemed to be incorporated by reference therein and any
information deemed to be a part thereof at the time of effectiveness pursuant to
Rule 430A or 430B under the Securities Act, is called the “Registration
Statement.” Any registration statement filed by the Company pursuant to Rule
462(b) under the Securities Act in connection with the offer and sale of the
Securities is called the “Rule 462(b) Registration Statement,” and from and
after the date and time of filing of any such Rule 462(b).
 
The term “Registration Statement” shall include the Rule 462(b) Registration
Statement. The preliminary prospectus supplement dated April 3, 2019 describing
the Securities and the offering thereof (the “Preliminary Prospectus
Supplement”), together with the Base Prospectus, is called the “Preliminary
Prospectus,” and the Preliminary Prospectus and any other prospectus supplement
to the Base Prospectus in preliminary form that describes the Securities and the
offering thereof and is used prior to the filing of the Prospectus (as defined
below), together with the Base Prospectus, is called a “preliminary prospectus.”
As used herein, the term “Prospectus” shall mean the final prospectus supplement
to the Base Prospectus that describes the Securities and the offering thereof,
together with the Base Prospectus, in the form first used by the Underwriters to
confirm sales of the Securities or in the form first made available to the
Underwriters by the Company to meet requests of purchasers pursuant to Rule 173
under the Securities Act. References herein to the Preliminary Prospectus, any
preliminary prospectus and the Prospectus shall refer to both the prospectus
supplement and the Base Prospectus components of such prospectus. As used
herein, “Applicable Time” is 8:40 a.m. (New York City time) on the date of this
Agreement. As used herein, “free writing prospectus” has the meaning set forth
in Rule 405 under the Securities Act, and “Time of Sale Prospectus” means the
Preliminary Prospectus, as amended or supplemented immediately prior to the
Applicable Time, together with the free writing prospectuses, if any, identified
on Schedule II hereto. As used herein, “Road Show” means a “road show” (as
defined in Rule 433 under the Securities Act) relating to the offering of the
Securities contemplated hereby that is a “written communication” (as defined in
Rule 405 under the Securities Act).
 

--------------------------------------------------------------------------------

All references in this Agreement to the Registration Statement, the Preliminary
Prospectus, any preliminary prospectus, the Base Prospectus and the Prospectus
shall include the documents incorporated or deemed to be incorporated by
reference therein. All references in this Agreement to financial statements and
schedules and other information which are “contained,” “included” or “stated”
in, or “part of” the Registration Statement, the Rule 462(b) Registration
Statement, the Preliminary Prospectus, any preliminary prospectus, the Base
Prospectus, the Time of Sale Prospectus or the Prospectus, and all other
references of like import, shall be deemed to mean and include all such
financial statements and schedules and other information which is or is deemed
to be incorporated by reference in the Registration Statement, the Rule 462(b)
Registration Statement, the Preliminary Prospectus, any preliminary prospectus,
the Base Prospectus, the Time of Sale Prospectus or the Prospectus, as the case
may be. All references in this Agreement to amendments or supplements to the
Registration Statement, the Preliminary Prospectus, any preliminary prospectus,
the Base Prospectus, the Time of Sale Prospectus or the Prospectus shall be
deemed to mean and include the filing of any document under the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (collectively, the “Exchange Act”) that is or is deemed to be
incorporated by reference in the Registration Statement, the Preliminary
Prospectus, any preliminary prospectus, the Base Prospectus, or the Prospectus,
as the case may be. All references in this Agreement to the Registration
Statement, the Preliminary Prospectus, any preliminary prospectus, the Base
Prospectus or the Prospectus, any amendments or supplements to any of the
foregoing, or any free writing prospectus, shall include any copy thereof filed
with the Commission pursuant to its Electronic Data Gathering, Analysis and
Retrieval System (“EDGAR”).


Concurrently with the offer and sale of the Securities, the Company is offering
shares of Common Stock directly to certain investors pursuant to the
Registration Statement and a separate prospectus supplement to the Base
Prospectus that describes the offering thereof (the “Concurrent Registered
Direct Offering”) as disclosed in the Time of Sale Prospectus and the
Prospectus.
 
1. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Underwriters that:
 
(a) Compliance with Registration Requirements. The Registration Statement has
become effective under the Securities Act. The Company has complied, to the
Commission’s satisfaction, with all requests of the Commission for additional or
supplemental information, if any. No stop order suspending the effectiveness of
the Registration Statement is in effect and no proceedings for such purpose have
been instituted or are pending or, to the best knowledge of the Company, are
contemplated or threatened by the Commission. At the time the Company’s Annual
Report on Form 10-K for the fiscal year ended June 30, 2018 (the “Annual
Report”) was filed with the Commission, or, if later, at the time the
Registration Statement was originally filed with the Commission, the Company met
the then-applicable requirements for use of Form S-3 under the Securities Act.
The Company meets the requirements for use of Form S-3 under the Securities Act
and it meets the transaction requirements as set forth in General Instruction
I.B.1 of Form S-3 and the requirements specified in the Financial Industry
Regulatory Authority, Inc. (“FINRA”) Conduct Rule 5110(B)(7)(C)(i). The
documents incorporated or deemed to be incorporated by reference in the
Registration Statement, the Time of Sale Prospectus and the Prospectus, at the
time they were or hereafter are filed with the Commission, or became effective
under the Exchange Act, as the case may be, complied and will comply in all
material respects with the requirements of the Exchange Act.
 
2

--------------------------------------------------------------------------------

(b) Disclosure. Each preliminary prospectus and the Prospectus when filed
complied in all material respects with the Securities Act and, if filed by
electronic transmission pursuant to EDGAR, was identical (except as may be
permitted by Regulation S-T under the Securities Act) to the copy thereof
delivered to the Underwriters for use in connection with the offer and sale of
the Securities. Each of the Registration Statement and any post-effective
amendment thereto, at the time it became or becomes effective and at all
subsequent times, complied and will comply in all material respects with the
Securities Act and did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. As of the Applicable
Time, the Time of Sale Prospectus did not, and at the time of each sale of the
Securities and at the First Closing Date (as defined in Section 4) and at each
applicable Option Closing Date (as defined in Section 4), the Time of Sale
Prospectus, as then amended or supplemented by the Company, if applicable, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading. The Prospectus, as of its date and
(as then amended or supplemented) at all subsequent times, did not and will not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The representations
and warranties set forth in the three immediately preceding sentences do not
apply to statements in or omissions from the Registration Statement or any
post-effective amendment thereto, or the Prospectus or the Time of Sale
Prospectus, or any amendments or supplements thereto, made in reliance upon and
in conformity with written information relating to any Underwriter furnished to
the Company in writing by the Representative expressly for use therein, it being
understood and agreed that the only such information consists of the information
described in Section 12 below. There are no contracts or other documents
required to be described in the Time of Sale Prospectus or the Prospectus or to
be filed as an exhibit to the Registration Statement which have not been
described or filed as required.
 
(c) Free Writing Prospectuses; Road Show. As of the determination date
referenced in Rule 164(h) under the Securities Act, the Company was not, is not
or will not be (as applicable) an “ineligible issuer” in connection with the
offering of the Securities pursuant to Rules 164, 405 and 433 under the
Securities Act. Each free writing prospectus, if any, that the Company is
required to file pursuant to Rule 433(d) under the Securities Act has been, or
will be, filed with the Commission in accordance with the requirements of the
Securities Act. Each free writing prospectus that the Company has filed, or is
required to file, pursuant to Rule 433(d) under the Securities Act or that was
prepared by or on behalf of or used or referred to by the Company complies or
will comply in all material respects with the requirements of Rule 433 under the
Securities Act, including timely filing with the Commission or retention where
required and legending, and each such free writing prospectus, as of its issue
date and at all subsequent times through the completion of the public offer and
sale of the Securities did not, does not and will not include any information
that conflicted, conflicts or will conflict with the information contained in
the Registration Statement, the Prospectus or any preliminary prospectus and not
superseded or modified. Except for the free writing prospectuses, if any,
identified on Schedule II, and electronic road shows, if any, furnished to the
Representative before first use, the Company has not prepared, used or referred
to, and will not, without the Representative's prior written consent, prepare,
use or refer to, any free writing prospectus in connection with the Securities
or in connection with the Concurrent Registered Direct Offering. Each Road Show,
when considered together with the Time of Sale Prospectus, does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
(d) Offering Materials Furnished to Underwriters. The Company has delivered to
the Representative two complete copies of the Registration Statement and each
amendment thereto (including, in each case, exhibits) and each consent and
certificate of experts filed as a part thereof, and additional copies of the
Registration Statement and each amendment thereto (without exhibits) and each
preliminary prospectus and any free writing prospectus reviewed and consented to
by the Representative, in such quantities and at such places as the
Representative has reasonably requested for each of the Underwriters. Upon
request of the Representative, the Company will provide to the Underwriters two
complete, manually signed copies of the Registration Statement and each
amendment thereto.
 
(e) Distribution of Offering Material by the Company. Prior to the later of (i)
the expiration or termination of the option granted to the several Underwriters
in Section 3 and (ii) the completion of the Underwriters’ distribution of the
Securities, the Company has not distributed and will not distribute any offering
material in connection with the offering and sale of the Securities other than
the Registration Statement, the Time of Sale Prospectus, the Prospectus (each as
amended or supplemented), or any free writing prospectus reviewed and consented
to by the Representative.  The Company has not distributed and will not
distribute any offering material in connection with the offering and sale of the
shares of Common Stock in the Concurrent Registered Direct Offering other than a
form of subscription agreement, the Registration Statement and the prospectus
supplement to the Base Prospectus that describes the offering thereof.
 
3

--------------------------------------------------------------------------------

(f) The Underwriting Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.
 
(g) Authorization of the Securities. The Securities have been duly authorized
for issuance and sale pursuant to this Agreement and, when issued and delivered
by the Company against payment therefor pursuant to this Agreement or the terms
of the Warrants, as the case may be, will be validly issued, fully paid and
nonassessable, and the issuance and sale of the Securities is not subject to any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase the Securities. Upon the sale and delivery to the Underwriters
of the Securities, and payment therefor, the Underwriters will acquire good,
marketable and valid title to such Securities, free and clear of all pledges,
liens, security interests, charges, claims or encumbrances.
 
(h) No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
registered for sale under the Registration Statement or included in the offering
contemplated by this Agreement, except for such rights as have been duly waived.
 
(i) No Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement, the Time of Sale Prospectus and the Prospectus,
subsequent to the respective dates as of which information is given in the
Registration Statement, the Time of Sale Prospectus and the Prospectus: (i)
there has been no material adverse change, or any development that could be
expected to result in a material adverse change, in the condition, financial or
otherwise, or in the earnings, business, properties, operations or prospects,
whether or not arising from transactions in the ordinary course of business, of
the Company and its subsidiaries, considered as one entity (any such change
being referred to herein as a “Material Adverse Effect”); (ii) the Company and
its subsidiaries, considered as one entity, have not incurred any material
liability or obligation, indirect, direct or contingent, not in the ordinary
course of business nor entered into any material transaction or agreement not in
the ordinary course of business; and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company or, except for
dividends paid to the Company or other subsidiaries, by any of the Company’s
subsidiaries on any class of capital stock, or any repurchase or redemption by
the Company or any of its subsidiaries of any class of capital stock.
 
(j) Independent Accountants. Kost Forer Gabbay & Kasierer, a member of Ernst &
Young Global (“E&Y”), which has expressed its opinion with respect to the
financial statements (which term as used in this Agreement includes the related
notes thereto) filed with the Commission as a part of the Registration
Statement, the Time of Sale Prospectus and the Prospectus, is (i) an independent
registered public accounting firm as required by the Securities Act, the
Exchange Act, and the rules of the Public Company Accounting Oversight Board
(“PCAOB”), (ii) in compliance with the applicable requirements relating to the
qualification of accountants under Rule 2-01 of Regulation S-X under the
Securities Act and (iii) a registered public accounting firm as defined by the
PCAOB whose registration has not been suspended or revoked and who has not
requested such registration to be withdrawn.
 
(k) Financial Statements. The financial statements filed with the Commission as
a part of the Registration Statement, the Time of Sale Prospectus and the
Prospectus present fairly, in all material respects, the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and the
results of their operations, changes in stockholders’ equity and cash flows for
the periods specified. Such financial statements have been prepared in
conformity with generally accepted accounting principles as applied in the
United States applied on a consistent basis throughout the periods involved,
except as may be expressly stated in the related notes thereto. The interactive
data in eXtensible Business Reporting Language included or incorporated by
reference in the Registration Statement fairly presents, in all material
respects, the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto. No other financial statements or supporting schedules are required to
be included in the Registration Statement, the Time of Sale Prospectus or the
Prospectus. The financial data set forth or incorporated by reference in each of
the Registration Statement, the Time of Sale Prospectus and the Prospectus under
the caption “Capitalization” fairly present the information set forth therein on
a basis consistent with that of the financial statements contained in the
Registration Statement, the Time of Sale Prospectus and the Prospectus. All
disclosures contained in the Registration Statement, any preliminary prospectus,
the Prospectus and any free writing prospectus that constitute non-GAAP
financial measures (as defined by the rules and regulations under the Securities
Act and the Exchange Act) comply with Regulation G under the Exchange Act and
Item 10 of Regulation S-K under the Securities Act, as applicable. To the
Company’s knowledge, no person who has been suspended or barred from being
associated with a registered public accounting firm, or who has failed to comply
with any sanction pursuant to Rule 5300 promulgated by the PCAOB, has
participated in or otherwise aided the preparation of, or audited, the financial
statements, supporting schedules or other financial data filed with the
Commission as a part of the Registration Statement, the Time of Sale Prospectus
and the Prospectus.
 
4

--------------------------------------------------------------------------------

(l) Company’s Accounting System. The Company and each of its subsidiaries make
and keep accurate books and records and maintain a system of internal accounting
controls sufficient to provide reasonable assurance that: (i) transactions are
executed in accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets; (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.
 
(m) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Rules 13a-15 and 15d-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of the end of
the Company’s most recent fiscal quarter; and (iii) are effective in all
material respects to perform the functions for which they were established.
Since the end of the Company’s most recent audited fiscal year, to the Company’s
knowledge, there have been no significant deficiencies or material weakness in
the Company’s internal control over financial reporting (whether or not
remediated) and no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting. The Company is
not aware of any change in its internal control over financial reporting that
has occurred during its most recent fiscal quarter that has materially affected,
or is reasonably likely to materially affect, the Company’s internal control
over financial reporting.
 
(n) Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the jurisdiction of its incorporation and has the corporate power and
authority to own, lease and operate its properties and to conduct its business
as described in the Registration Statement, the Time of Sale Prospectus and the
Prospectus and to enter into and perform its obligations under this Agreement.
The Company is duly qualified as a foreign corporation to transact business and
is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to do so could not be expected,
individually or in the aggregate, to have a Material Adverse Effect.
 
(o) Subsidiaries. Each of the Company’s “subsidiaries” (for purposes of this
Agreement, as defined in Rule 405 under the Securities Act) has been duly
incorporated or organized, as the case may be, and is validly existing as a
corporation, partnership or limited liability company, as applicable, in good
standing (or the non-U.S. equivalent thereof, if such qualification is
applicable) under the laws of the jurisdiction of its incorporation or
organization and has the power and authority (corporate or other) to own, lease
and operate its properties and to conduct its business as described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus. Each of
the Company’s subsidiaries is duly qualified as a foreign corporation,
partnership or limited liability company, as applicable, to transact business
and is in good standing in each jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except where the failure to do so could not be expected,
individually or in the aggregate, to have a Material Adverse Effect. All of the
issued and outstanding capital stock or other equity or ownership interests of
each of the Company’s subsidiaries have been duly authorized and validly issued,
are fully paid and nonassessable and are owned by the Company, directly or
through subsidiaries, free and clear of any security interest, mortgage, pledge,
lien, encumbrance or adverse claim. The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Exhibit 21 to the Company’s Annual Report on Form
10-K for the fiscal year ended June 30, 2018.
 
5

--------------------------------------------------------------------------------

(p) Capitalization and Other Capital Stock Matters. The authorized, issued and
outstanding capital stock of the Company is as set forth in the Registration
Statement, the Time of Sale Prospectus and the Prospectus under the caption
“Capitalization” (other than for subsequent issuances, if any, pursuant to
employee benefit plans, or upon the exercise of outstanding options or warrants,
in each case described in the Registration Statement, the Time of Sale
Prospectus and the Prospectus). The Securities (including the Firm Shares and
the Warrants) conform in all material respects to the description thereof
contained in the Time of Sale Prospectus. All of the issued and outstanding
Shares have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with all federal and state
securities laws. None of the outstanding Shares were issued in violation of any
preemptive rights, rights of first refusal or other similar rights to subscribe
for or purchase securities of the Company. There are no authorized or
outstanding options, warrants, preemptive rights, rights of first refusal or
other rights to purchase, or equity or debt securities convertible into or
exchangeable or exercisable for, any capital stock of the Company or any of its
subsidiaries other than those described in the Registration Statement, the Time
of Sale Prospectus and the Prospectus. The descriptions of the Company’s stock
option, stock bonus and other stock plans or arrangements, and the options or
other rights granted thereunder, set forth in the Registration Statement, the
Time of Sale Prospectus and the Prospectus accurately and fairly presents, in
all material respects, the information required to be shown with respect to such
plans, arrangements, options and rights. The Company has reserved and kept
available for the exercise of the Warrants and the Option Warrants such number
of authorized but unissued Shares as are sufficient to permit the exercise in
full of the Warrants and the Option Warrants.


(q) Stock Exchange Listing. The Common Stock is registered pursuant to Section
12(b) or 12(g) of the Exchange Act and is listed on the Nasdaq Capital Market
(the “Nasdaq”), and the Company has taken no action designed to, or likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from Nasdaq, nor has the Company
received any notification that the Commission or Nasdaq is contemplating
terminating such registration or listing. The Company complies and will comply
with all applicable securities laws and other applicable laws, rules and
regulations (including listing requirement) in the U.S. and each foreign
jurisdiction in which the Company’s securities are traded, including the Tel
Aviv Stock Exchange (the “TASE”) and the Company has taken no action designed
to, or likely to have the effect of, delisting the Common Stock from the TASE,
nor has the Company received any notification that the Israel Securities
Authority or the TASE is contemplating suspending or terminating such listing.
The Firm Shares, Option Shares and Warrant Shares have been, or will be, duly
authorized for listing on Nasdaq and the TASE, prior to the First Closing Date.
 
(r) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. Neither the Company nor any of its subsidiaries is in
violation of its charter or by-laws, articles of association, partnership
agreement or operating agreement or similar organizational documents, as
applicable, or is in default (or, with the giving of notice or lapse of time,
would be in default) (“Default”) under any indenture, loan, credit agreement,
note, lease, license agreement, approval, contract, franchise or other
instrument (including, without limitation, any pledge agreement, security
agreement, mortgage or other instrument or agreement evidencing, guaranteeing,
securing or relating to indebtedness) which is filed as an exhibit to the
Company’s reports required under the Exchange Act and to which the Company or
any of its subsidiaries is a party or by which it or any of them may be bound,
or to which any of their respective properties or assets are subject, including
(A) any instrument of approval granted to it by the Israel Innovation Authority
of the Israeli Ministry of Economy and Industry or (B) any instrument of
approval granted to any of them by the Authority for Investment and Development
of Industry and the Economy of the Israeli Ministry of Economy and Industry
(each, an “Existing Instrument”), except for such Defaults as could not be
expected, individually or in the aggregate, to have a Material Adverse Effect.
The Company’s execution, delivery and performance of this Agreement, the Warrant
Agent Agreement (as hereinafter defined), the Warrants and the Option Warrants,
consummation of the transactions contemplated hereby and thereby and by the
Registration Statement, the Time of Sale Prospectus and the Prospectus and the
issuance and sale of the Securities (i) have been, or will be, duly authorized
by all necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws, articles of association, partnership
agreement or operating agreement or similar organizational documents, as
applicable, of the Company or any subsidiary, (ii) will not conflict with or
constitute a breach of, or Default or a Debt Repayment Triggering Event (as
defined below) under, or result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument and (iii) will not result in any violation of any law,
administrative regulation or administrative or court decree applicable to the
Company or any of its subsidiaries, except, in the case of clauses (ii) and
(iii), for any such conflict, breach or violation, Default, Debt Repayment
Triggering Event, lien, charge or encumbrance that would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect. No
consent, approval, authorization or other order of, or registration or filing
with, any court or other governmental or regulatory authority or agency, foreign
or domestic, is required for the Company’s execution, delivery and performance
of this Agreement, the Warrant Agent Agreement, the Warrants and the Option
Warrants and consummation of the transactions contemplated hereby and thereby
and by the Registration Statement, the Time of Sale Prospectus and the
Prospectus, except such as have been obtained or made by the Company and are in
full force and effect under the Securities Act, such as may be required under
applicable U.S. state securities or blue sky laws or the FINRA. As used herein,
a “Debt Repayment Triggering Event” means any event or condition which gives, or
with the giving of notice or lapse of time would give, the holder of any note,
debenture or other evidence of indebtedness (or any person acting on such
holder’s behalf) the right to require the repurchase, redemption or repayment of
all or a portion of such indebtedness by the Company or any of its subsidiaries.


6

--------------------------------------------------------------------------------

(s) Warrants.  The Warrants on the First Closing Date and the Option Warrants on
the Option Closing Date will be duly and validly authorized, executed and
delivered by the Company and will constitute legal, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms.


(t)Compliance with Laws. The Company and its subsidiaries have been and are in
compliance with all applicable laws, rules and regulations, except where failure
to be so in compliance could not be expected, individually or in the aggregate,
to have a Material Adverse Effect.
 
(u) No Material Actions or Proceedings. There is no action, suit, proceeding,
inquiry or investigation brought by or before any governmental entity, foreign
or domestic, now pending or, to the knowledge of the Company, threatened,
against or affecting the Company or any of its subsidiaries, which could be
expected, individually or in the aggregate, to have a Material Adverse Effect or
materially and adversely affect the consummation of the transactions
contemplated by this Agreement or the performance by the Company of its
obligations hereunder; and the aggregate of all pending legal or governmental
proceedings, foreign or domestic, to which the Company or any such subsidiary is
a party or of which any of their respective properties or assets is the subject,
including ordinary routine litigation incidental to the business, if determined
adversely to the Company, could not be expected to have a Material Adverse
Effect. No material labor dispute with the employees of the Company or any of
its subsidiaries, or with the employees of any principal supplier, manufacturer,
customer or contractor of the Company, exists or, to the best of the Company’s
knowledge, is threatened or imminent.
 
(v) Intellectual Property Rights. To the best of the Company’s knowledge, the
Company and its subsidiaries own or possess the right to use its proprietary
information including, where applicable, all patents, trademarks, trademark
registrations, service marks, service mark registrations, trade names,
copyrights, licenses, inventions, software, databases, know-how, Internet domain
names, trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures, and other material intellectual
property necessary or desirable to carry on their respective businesses as
currently conducted, and as proposed to be conducted (collectively,
“Intellectual Property”), and the Company is not aware of any claim to the
contrary or any challenge by any other person to the rights of the Company and
its subsidiaries with respect to the foregoing that would, singularly or in the
aggregate, have a Material Adverse Effect. The Intellectual Property agreements
described in the Registration Statement, the Time of Sale Prospectus and the
Prospectus are valid, binding upon, and enforceable by or against the parties
thereto in accordance with its terms. The Company and each of its subsidiaries
has complied in all material respects with, and is not in breach nor has
received any asserted or threatened claim of breach of, any Intellectual
Property agreement, except for any such breach that would not, singularly or in
the aggregate, have a Material Adverse Effect, and the Company has no knowledge
of any breach or anticipated breach by any other person to any Intellectual
Property agreement. To the best of the Company’s knowledge, the Company’s and
each of its subsidiary’s businesses as now conducted and as proposed to be
conducted does not and will not infringe or conflict with any patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses or
other intellectual property or franchise right of any person. The Company has
received no claim alleging the infringement by the Company or any of its
subsidiaries of any patent, trademark, service mark, trade name, copyright,
trade secret, license in or other intellectual property right or franchise right
of any person. The Company and each of its subsidiaries has taken all reasonable
steps to protect, maintain and safeguard its rights in all Intellectual
Property, including the execution of appropriate nondisclosure and
confidentiality agreements. The consummation of the transactions contemplated by
this Agreement will not result in the loss or impairment of or payment of any
additional amounts with respect to, nor require the consent of any other person
in respect of, the Company’s or any of its subsidiaries’ right to own, use, or
hold for use any of the Intellectual Property as owned, used or held for use in
the conduct of its business. The granted and issued Intellectual Property owned
by the Company and its subsidiaries, have not been adjudged by a court of
competent jurisdiction invalid or unenforceable, in whole or in part, and except
as otherwise disclosed in the Registration Statement, the Time of Sale
Prospectus and the Prospectus, there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property nor is there any
reasonable basis for such a claim. The Company and each subsidiary has at all
times complied with all applicable laws relating to privacy, data protection,
and the collection and use of personal information collected, used, or held for
use by the Company or any subsidiary in the conduct of the Company’s or any
subsidiary’s business, except where such non-compliance would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. No claims have been asserted or, to the Company’s knowledge, threatened
against the Company or any subsidiary alleging a violation of any person’s
privacy or personal information or data rights and the consummation of the
transactions contemplated hereby will not breach or otherwise cause any
violation of any law related to privacy, data protection, or the collection and
use of personal information collected, used, or held for use by the Company or
any of its subsidiaries in the conduct of the Company’s or any of its
subsidiaries’ businesses. The Company and each of its subsidiaries take
reasonable measures to ensure that such information is protected against
unauthorized access, use, modification, or other misuse. The Company is not a
party to or bound by any options, licenses or agreements with respect to the
Intellectual Property of any other person or entity that are required to be set
forth in the Registration Statement, the Time of Sale Prospectus and the
Prospectus and are not described therein.
 
7

--------------------------------------------------------------------------------

(w) All Necessary Permits, etc. The Company and its subsidiaries possess such
valid and current certificates, authorizations or permits required by state,
federal or foreign regulatory agencies or bodies to conduct their respective
businesses as currently conducted and as described in the Registration
Statement, the Time of Sale Prospectus or the Prospectus (“Permits”), except
where the failure to possess such valid and current certificates, authorizations
or permits could not be expected, individually or in the aggregate, to have a
Material Adverse Effect. Neither the Company nor any of its subsidiaries is in
violation of, or in default under, any of the Permits or has received any notice
of proceedings relating to the revocation or modification of, or non-compliance
with, any such certificate, authorization or permit.
 
(x) Title to Properties. The Company and its subsidiaries have good and
marketable title to all of the real and personal property and other assets
reflected as owned in the financial statements referred to in Section 1(k) above
(or elsewhere in the Registration Statement, the Time of Sale Prospectus or the
Prospectus), in each case free and clear of any security interests, mortgages,
liens, encumbrances, equities, adverse claims and other defects, except for such
as are described in the Registration Statement, the Time of Sale Prospectus and
the Prospectus. The real property, improvements, equipment and personal property
held under lease by the Company or any of its subsidiaries are held under valid
and enforceable leases, with such exceptions as are not material and do not
materially interfere with the use made or proposed to be made of such real
property, improvements, equipment or personal property by the Company or such
subsidiary.
 
(y) Tax Law Compliance. The Company and its subsidiaries have filed all
necessary federal, state and foreign income and franchise tax returns or have
properly requested extensions thereof and have paid all taxes required to be
paid by any of them and, if due and payable, any related or similar assessment,
fine or penalty levied against any of them except as may be being contested in
good faith and by appropriate proceedings. The Company has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 1(k) above in respect of all federal, state and foreign income and
franchise taxes for all periods as to which the tax liability of the Company or
any of its subsidiaries has not been finally determined. No transaction, stamp
or other issuance taxes or duties, and assuming that the Underwriters are not
otherwise subject to taxation in Israel due to Israeli tax residence or the
existence of a permanent establishment in Israel, no capital gain, income,
transfer, withholding or other tax or duty is payable in the State of Israel by
or on behalf of the Underwriters to any taxing authority thereof or therein in
connection with (i) the issuance, sale and delivery of the Securities by the
Company; (ii) the purchase from the Company, and the initial sale and delivery
by the Underwriters of the Securities to purchasers thereof; (iii) the holding
or transfer of the Securities; or (iv) the execution and delivery of this
Agreement or any other document to be furnished hereunder.
 
8

--------------------------------------------------------------------------------

(z) Insurance. Each of the Company and its subsidiaries are insured by
recognized, financially sound and reputable institutions with policies in such
amounts and with such deductibles and covering such risks as are generally
deemed adequate and customary for their businesses including, but not limited
to, policies covering real and personal property owned or leased by the Company
and its subsidiaries against theft, damage, destruction, acts of vandalism and
earthquakes and policies covering the Company and its subsidiaries for product
liability claims and clinical trial liability claims. The Company has no reason
to believe that it or any of its subsidiaries will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that could not reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any of
its subsidiaries has been denied any insurance coverage which it has sought or
for which it has applied.
 
(aa) Compliance with Environmental Laws. Except as could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect:
(i) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”); (ii) the Company and its subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements; (iii) there are no pending
or threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its subsidiaries; and (iv) to the Company’s knowledge, there
are no events or circumstances that could reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, foreign or domestic,
against or affecting the Company or any of its subsidiaries relating to
Hazardous Materials or any Environmental Laws.
 
(bb) Compliance with the Sarbanes-Oxley Act. The Company and its subsidiaries
are in compliance in all material respects with all provisions of the
Sarbanes-Oxley Act of 2002 and all rules and regulations promulgated thereunder
(collectively, the “Sarbanes-Oxley Act”) that are then in effect and with which
each such entity is required to comply and with all corporate governance
requirements under applicable Nasdaq regulations, and have no reason to believe
that they will not be able to comply with any of such provisions. There is and
has been no failure on the part of the Company or any subsidiary or any of their
directors or officers, in their capacities as such, to comply with any
applicable provision of the Sarbanes-Oxley Act, including, without limitation,
Section 402 related to loans and Sections 302 and 906 related to certifications.
 
(cc) Periodic Review of Costs of Environmental Compliance. In the ordinary
course of its business, the Company conducts a periodic review of the effect of
Environmental Laws on the business, operations and properties of the Company and
its subsidiaries, in the course of which it identifies and evaluates associated
costs and liabilities (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties). No
facts or circumstances have come to the Company’s attention that could result in
costs or liabilities that could be expected, individually or in the aggregate,
to have a Material Adverse Effect.
 
(dd) ERISA Compliance. The Company and its subsidiaries and any “employee
benefit plan” (as defined under the Employee Retirement Income Security Act of
1974, as amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or any of its subsidiaries, any member of any group of organizations
described in Sections 414(b), (c), (m) or (o) of the Internal Revenue Code of
1986, as amended, and the regulations and published interpretations thereunder
(the “Code”) of which the Company or such subsidiary is a member. No “reportable
event” (as defined under ERISA) has occurred or is reasonably expected to occur
with respect to any “employee benefit plan” established or maintained by the
Company, its subsidiaries or any of their ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates, if such “employee benefit plan” were terminated, would have
any “amount of unfunded benefit liabilities” (as defined under ERISA). Neither
the Company, its subsidiaries nor any of their ERISA Affiliates has incurred or
reasonably expects to incur any liability under (i) Title IV of ERISA with
respect to termination of, or withdrawal from, any “employee benefit plan” or
(ii) Sections 412, 4971, 4975 or 4980B of the Code. Each employee benefit plan
established or maintained by the Company, its subsidiaries or any of their
ERISA Affiliates that is intended to be qualified under Section 401(a) of the
Code is so qualified and nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification.


9

--------------------------------------------------------------------------------

(ee) Company Not an “Investment Company.” The Company is not, and will not be,
either after receipt of payment for the Securities or after the application of
the proceeds therefrom as described under “Use of Proceeds” in the Registration
Statement, the Time of Sale Prospectus or the Prospectus, or after receipt of
payment for the shares of Common Stock offered in the Concurrent Registered
Direct Offering, required to register as an “investment company” under the
Investment Company Act of 1940, as amended.
 
(ff) No Price Stabilization or Manipulation; Compliance with Regulation M.
Neither the Company nor any of its subsidiaries has taken, directly or
indirectly, any action designed to or that could be reasonably expected to cause
or result in stabilization or manipulation of the price of the Shares or of any
“reference security” (as defined in Rule 100 of Regulation M under the Exchange
Act (“Regulation M”)) with respect to the Shares, whether to facilitate the sale
or resale of the Securities or otherwise, and has taken no action which would
directly or indirectly violate Regulation M.
 
(gg) Related-Party Transactions. There are no business relationships or
related-party transactions involving the Company or any of its subsidiaries or
any other person required to be described in the Registration Statement, the
Time of Sale Prospectus or the Prospectus that have not been described as
required.
 
(hh) FINRA Matters. All of the information provided to the Underwriters or their
counsel by the Company, or, to the Company’s knowledge, by its counsel, its
officers and directors, and the holders of any securities (debt or equity) or
options to acquire any securities of the Company in connection with the offering
of the Securities is true, complete, correct and compliant with FINRA’s rules
and any letters, filings or other supplemental information provided to FINRA by
the Company pursuant to FINRA Rules or NASD Conduct Rules is true, complete and
correct.
 
(ii) Parties to Lock-Up Agreements. The Company has furnished to the
Underwriters a letter agreement in the form attached hereto as Exhibit A (the
“Lock-up Agreement”) from each of the persons listed on Exhibit B. Such Exhibit
B lists the directors and executive officers of the Company. If any additional
persons shall become directors or executive officers of the Company prior to the
end of the Company Lock-up Period (as defined below), the Company shall cause
each such person, prior to or contemporaneously with their appointment or
election as a director or executive officer of the Company, to execute and
deliver to the Representative a Lock-up Agreement.
 
(jj) Statistical and Market-Related Data. All statistical, demographic and
market-related data included in the Registration Statement, the Time of Sale
Prospectus or the Prospectus are based on or derived from sources that the
Company believes, after reasonable inquiry, to be reliable and accurate. To the
extent required, the Company has obtained the written consent to the use of such
data from such sources.
 
(kk) No Unlawful Contributions or Other Payments. Neither the Company nor any of
its subsidiaries nor, to the best of the Company’s knowledge, any employee or
agent of the Company or any such subsidiary, has made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law or of the character required to be disclosed in
the Registration Statement, the Time of Sale Prospectus or the Prospectus.
 
(ll) Foreign Corrupt Practices Act. Neither the Company nor any of its
subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee, affiliate or other person acting on behalf of the Company or any of
its subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expenses relating to political activity;
(ii) made any direct or indirect unlawful payment to any domestic government
official, “foreign official” (as defined in the U.S. Foreign Corrupt Practices
Act of 1977, as amended, and the rules and regulations thereunder (collectively,
the “FCPA”) or employee from corporate funds; (iii) violated or is in violation
of any provision of the FCPA or any applicable non-U.S. anti-bribery statute or
regulation; or (iv) made any unlawful bribe, rebate, payoff, influence, payment,
kickback or other unlawful payment to any domestic government official (as such
term is defined in the FCPA) or any foreign political party or official or
employee thereof or any candidate for foreign political office, in contravention
of the FCPA; and the Company and its subsidiaries and, to the knowledge of the
Company, the Company’s affiliates have conducted their respective businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith. The foregoing representation and
warranty shall also be deemed given regarding laws of applicable non-U.S.
jurisdictions similar to the FCPA, including, without limitation, Sections 291
and 291A of the Israel Penal Law, 5737-1977 and the rules and regulations
thereunder.
 
10

--------------------------------------------------------------------------------

(mm) Money Laundering Laws. The operations of the Company and its subsidiaries
are, and have been conducted at all times, in compliance with applicable
financial recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any foreign or domestic governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any foreign or domestic court or governmental agency, authority or
body or any arbitrator involving the Company or any of its subsidiaries with
respect to the Money Laundering Laws is pending or, to the best knowledge of the
Company, threatened.
 
(nn) OFAC. Neither the Company nor any of its subsidiaries nor, to the knowledge
of the Company, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any of its subsidiaries is currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”); and the Company will not directly or
indirectly use the proceeds of this offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, or any joint venture partner or
other person or entity, for the purpose of financing the activities of or
business with any person, or in any country or territory, that currently is the
subject to any sanctions administered by OFAC, or in any other manner that will
result in a violation by any person (including any person participating in the
transaction whether as underwriter, advisor, investor or otherwise) of such
sanctions.
 
(oo) Brokers. Except pursuant to this Agreement, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.
 
(pp) FINRA Exemption. The Company satisfies the pre-October 21, 1992 eligibility
requirements for the use of a registration statement on Form S-3 in connection
with the offering of the Securities, including, without limitation: (i) having a
non-affiliate, public common equity float of at least $150 million as of a date
within 60 days of the date of this Agreement or at least $100 million as of a
date within 60 days of the date of this Agreement and annual trading volume of
at least three million shares for the continuous 12-month period ending on the
date of this Agreement and (ii) having been subject to the Exchange Act
reporting requirements for a period of at least 36 months.
 
(qq) Forward-Looking Statements. Each financial or operational projection or
other “forward-looking statement” (as defined by Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained in the Registration Statement,
the Time of Sale Prospectus or the Prospectus (i) was so included by the Company
in good faith and with reasonable basis after due consideration by the Company
of the underlying assumptions, estimates and other applicable facts and
circumstances and (ii) is accompanied by meaningful cautionary statements
identifying those factors that could cause actual results to differ materially
from those in such forward-looking statement. No such statement was made with
the knowledge of an executive officer or director of the Company that is was
false or misleading.
 
11

--------------------------------------------------------------------------------

(rr) Clinical Data and Regulatory Compliance. Except as described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus, the
Company and each of its subsidiaries: (A) are and at all times have been in
material compliance with all statutes, rules and regulations applicable to the
ownership, testing, development, manufacture, packaging, processing, use,
distribution, marketing, labeling, promotion, sale, offer for sale, storage,
import, export or disposal of any product under development, manufactured or
distributed by the Company or any subsidiary (“Applicable Laws”); (B) have not
received any Form 483 from the United States Food and Drug Administration (the
“FDA”), notice of adverse finding, warning letter, or other correspondence or
notice from the FDA, the European Medicines Agency (the “EMA”), or any other
federal, state, local or foreign governmental or regulatory authority alleging
or asserting material noncompliance with any Applicable Laws or any licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Applicable Laws (“Authorizations”),
which would, individually or in the aggregate, result in a Material Adverse
Effect; (C) possess all material Authorizations and such Authorizations are
valid and in full force and effect and neither the Company nor any subsidiary is
in material violation of any term of any such Authorizations; (D) have not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from the FDA, the EMA, or any other
federal, state, local or foreign governmental or regulatory authority or third
party alleging that any product, operation or activity is in material violation
of any Applicable Laws or Authorizations and has no knowledge that the FDA, the
EMA, or any other federal, state, local or foreign governmental or regulatory
authority or third party is considering any such claim, litigation, arbitration,
action, suit, investigation or proceeding; (E) have not received notice that the
FDA, EMA, or any other federal, state, local or foreign governmental or
regulatory authority has taken, is taking or intends to take action to limit,
suspend, modify or revoke any material Authorizations and has no knowledge that
the FDA, EMA, or any other federal, state, local or foreign governmental or
regulatory authority is considering such action; and (F) have filed, obtained,
maintained or submitted all reports, documents, forms, notices, applications,
records, claims, submissions and supplements or amendments as required by any
Applicable Laws or Authorizations except where the failure to file such reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments would not result in a Material Adverse Effect, and
that all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission).
 
The animal and other preclinical studies and clinical trials conducted by the
Company or on behalf of the Company were, and, if still pending are, to the
Company’s knowledge, being conducted in all material respects in compliance with
all Applicable Laws and in accordance with experimental protocols, procedures
and controls generally used by qualified experts in the preclinical study and
clinical trials of new drugs and biologics as applied to comparable products to
those being developed by the Company; the descriptions of the results of such
preclinical studies and clinical trials contained in the Registration Statement,
the Time of Sale Prospectus and the Prospectus are accurate and complete in all
material respects, and, except as set forth in the Registration Statement, the
Time of Sale Prospectus and the Prospectus, the Company has no knowledge of any
other clinical trials or preclinical studies, the results of which reasonably
call into question the clinical trial or preclinical study results described or
referred to in the Registration Statement, the Time of Sale Prospectus and the
Prospectus when viewed in the context in which such results are described; and
the Company has not received any written notices or correspondence from the FDA,
the EMA, or any other domestic or foreign governmental agency requiring the
termination, suspension or modification of any preclinical studies or clinical
trials conducted by or on behalf of the Company that are described in the
Registration Statement, the Time of Sale Prospectus and the Prospectus or the
results of which are referred to in the Registration Statement, the Time of Sale
Prospectus and the Prospectus.
 
(ss) No Contract Terminations. Except as described in the Registration
Statement, the Time of Sale Prospectus and the Prospectus, neither the Company
nor any of its subsidiaries has sent or received any communication regarding
termination of, or intent not to renew, any of the contracts or agreements
referred to or described in the Registration Statement, the Time of Sale
Prospectus and the Prospectus , and no such termination or non-renewal has been
threatened by the Company or any of its subsidiaries or any other party to any
such contract or agreement, which threat of termination or non-renewal has not
been rescinded as of the date hereof.


(tt) Any certificate signed by any officer of the Company or any of its
subsidiaries and delivered to any Underwriter or to counsel for the Underwriters
in connection with the offering, or the purchase and sale, of the Securities
shall be deemed a representation and warranty by the Company to each Underwriter
as to the matters covered thereby.
 
(uu) The Company has a reasonable basis for making each of the representations
set forth in this Section 1. The Company acknowledges that the Underwriters and,
for purposes of the opinions to be delivered pursuant to Section 6 hereof,
counsel to the Company and counsel to the Underwriters, will rely upon the
accuracy and truthfulness of the foregoing representations and hereby consents
to such reliance.
 
12

--------------------------------------------------------------------------------

2. Representations and Warranties of the Underwriters. Each of the Underwriters,
severally and not jointly, represents and agrees as to itself that:
 
(a) It has not and will not use, authorize use of, refer to, or participate in
the planning for use of, any “free writing prospectus”, as defined in Rule 405
under the Securities Act (which term includes use of any written information
furnished to the Commission by the Company and not incorporated by reference
into the Registration Statement and any press release issued by the Company)
other than (i) any free writing prospectus identified in Schedule II hereto, or
(ii) any other free writing prospectus that the parties hereto shall hereafter
expressly agree in writing to treat as part of the Time of Sale Prospectus.
 
(b) It will retain copies of each free writing prospectus used or referred to by
it to the extent required by Rule 433 under the Securities Act.
 
3. Purchase of the Securities by the Underwriters.
 
(a) Upon the terms herein set forth, the Company agrees to issue and sell to the
several Underwriters an aggregate of 27,142,858 Firm Shares and Warrants to
purchase up to an aggregate of 27,142,858 Shares. On the basis of the
representations, warranties and agreements herein contained, and upon the terms
but subject to the conditions herein set forth, the Underwriters agree,
severally and not jointly, to purchase from the Company the respective number of
Firm Shares and Warrants representing that number of underlying Warrant Shares
set forth opposite their names on Schedule I.  The purchase price per Unit to be
paid by the several Underwriters to the Company shall be $0.658 as more fully
described on Schedule III hereto.
 
(b) In addition, on the basis of the representations, warranties and agreements
herein contained, and upon the terms but subject to the conditions herein set
forth, the Company hereby grants an option to the several Underwriters to
purchase, severally and not jointly, up to an aggregate of 1,428,571 Option
Shares and/or Option Warrants to purchase up to an aggregate of 1,428,571 Shares
from the Company, at a purchase price of $0.6486 per Option Share and $0.0094
per Option Warrant, less an amount per share equal to any dividend or
distribution declared by the Company and payable on the Shares underlying the
Units but not payable on the Shares underlying the Option Securities. The option
granted hereunder may be exercised at any time and from time to time in whole or
in part upon notice by the Representative to the Company, which notice may be
given at any time within 30 days from the date of this Agreement.  If any Option
Securities are to be purchased, each Underwriter agrees, severally and not
jointly, to purchase the number of Option Shares and/or Option Warrants (subject
to such adjustments to eliminate fractional shares as the Representative may
determine) that bears the same proportion to the total number of Option Shares
and/or Option Warrants to be purchased as the number of Firm Shares set forth on
Schedule I opposite the name of such Underwriter bears to the total number of
Firm Shares. The Representative may cancel the option at any time prior to its
expiration by giving written notice of such cancellation to the Company.
 
4. Delivery of and Payment for Securities. The Company shall deliver, or cause
to be delivered to the Representative through the facilities of the Depositary
Trust Company (“DTC”) unless the Representative shall otherwise instruct, to the
Representative the Firm Shares and the Warrants on the second full Business Day
following the date hereof or, if the pricing of the Firm Shares occurs after
4:30 p.m., New York City time, on the third full Business Day thereafter, or at
such other date as shall be determined by the Representative and the Company
(the “First Closing Date”), against release of a wire transfer of immediately
available funds for the amount of the purchase price therefor.  The Company
shall also deliver, or cause to be delivered to the Representative through the
facilities of DTC unless the Representative shall otherwise instruct, to the
Representative for the accounts of the several Underwriters, the Option
Securities the Underwriters have agreed to purchase at the First Closing Date or
the applicable Option Closing Date, as the case may be, against the release of a
wire transfer of immediately available funds for the amount of the purchase
price therefor. The Securities shall be registered in such names and
denominations as the Representative shall have requested prior to the First
Closing Date (or the applicable Option Closing Date, as the case may be) and
shall be made available for inspection on the business day preceding the First
Closing Date (or the applicable Option Closing Date, as the case may be) at a
location in New York City as the Representative may designate. Time shall be of
the essence, and delivery at the time and place specified in this Agreement is a
further condition to the obligations of the Underwriters.
 
13

--------------------------------------------------------------------------------

The option to purchase Option Shares and/or Option Warrants granted in Section 3
hereof may be exercised during the term thereof by written notice to the Company
from the Representative. The option may be exercised in whole or part, and if in
part, the option can be exercised on multiple occasions. Such notice shall set
forth (i) the aggregate number of Option Shares and/or Option Warrants as to
which the option is being exercised and (ii) the time and date, not earlier than
either the First Closing Date or the first Business Day after the date on which
the option shall have been exercised nor later than the fourth Business Day
after the date of such exercise, as determined by the Representative, when the
Option Shares and/or Option Warrants are to be delivered (the “Option Closing
Date”). Delivery and payment for such Option Shares and/or Option Warrants is to
be at the offices set forth above for delivery and payment of the Firm Shares
and the Warrants. (The First Closing Date and each Option Closing Date are
herein individually referred to as the “Closing Date” and collectively referred
to as the “Closing Dates”.)
 
Delivery of the Firm Shares, Warrants and any Option Shares and/or Option
Warrants shall be made by or on behalf of the Company to the Underwriters
against payment by the Underwriters of the purchase price therefor by wire
transfer of immediately available funds to an account specified in writing, not
later than the close of business on the business day next preceding the First
Date or the Option Closing Date, as the case may be, by the Company. Payment for
the Securities sold by the Company hereunder shall be delivered by the
Representative to the Company. Delivery of the Firm Shares, Warrants and any
Option Shares and/or Option Warrants shall be made through the facilities of The
Depositary Trust Company unless the Representative shall otherwise instruct.
 
5. Covenants. The Company covenants and agrees with the Underwriters that:
 
(a) During such period beginning on the Applicable Time and ending on the later
of the Closing Date or such date, as in the opinion of counsel for the
Underwriters, the Prospectus is no longer required by law to be delivered in
connection with sales as contemplated by this Agreement by any Underwriter or
any dealer, including in circumstances where such requirement may be satisfied
pursuant to Rule 172 (the “Prospectus Delivery Period”), prior to amending or
supplementing the Registration Statement (including any registration statement
filed under Rule 462(b) under the Securities Act), the Time of Sale Prospectus
or the Prospectus, the Company shall furnish to the Representative for review a
copy of each such proposed amendment or supplement, and the Company shall not
file any such proposed amendment or supplement to which the Representative
reasonably objects.
 
(b) After the date of this Agreement and for period of two years thereafter, the
Company shall promptly advise the Representative in writing (i) when the
Registration Statement, if not effective at the date and time that this
Agreement is executed and delivered by the parties hereto, shall have become
effective, (ii) of the receipt of any comments of, or requests for additional or
supplemental information from, the Commission, (iii) of the time and date of any
filing of any post-effective amendment to the Registration Statement or any
amendment or supplement to any Preliminary Prospectus or the Prospectus, (iv) of
the time and date that any post-effective amendment to the Registration
Statement becomes effective and (v) of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto or of any order or notice preventing or
suspending the use of the Registration Statement, any Preliminary Prospectus or
the Prospectus, or of any proceedings to remove, suspend or terminate from
listing or quotation the Common Stock from any securities exchange upon which it
is listed for trading or included or designated (or approved for inclusion or
designation) for quotation, or of the threatening or initiation of any
proceedings for any of such purposes. The Company shall use its best efforts to
prevent the issuance of any such stop order or prevention or suspension of such
use. If the Commission shall enter any such stop order or order or notice of
prevention or suspension at any time, the Company will use its best efforts to
obtain the lifting of such order at the earliest possible moment, or will file a
new registration statement and use its best efforts to have such new
registration statement declared effective as soon as practicable. Additionally,
the Company agrees that it shall comply with the provisions of Rules 424(b) and
434, as applicable, under the Securities Act, including with respect to the
timely filing of documents thereunder, and will use its reasonable efforts to
confirm that any filings made by the Company under such Rule 424(b) were
received in a timely manner by the Commission.
 
14

--------------------------------------------------------------------------------

(c) (i) If the Preliminary Prospectus included in the Time of Sale Prospectus is
being used to solicit offers to buy the Securities and any event or development
shall occur or condition exist as a result of which it is necessary to amend or
supplement the Time of Sale Prospectus in order to make the statements therein,
in light of the circumstances under which they were made or then prevailing, as
the case may be, not misleading (in which case the Company agrees to notify the
Representative promptly of any such event or condition), or if in the reasonable
opinion of the Representative it is otherwise necessary to amend or supplement
the Time of Sale Prospectus to comply with law, the Company agrees to promptly
prepare, file with the Commission and furnish to the Underwriters and to
dealers, at its own expense, amendments or supplements to the Time of Sale
Prospectus so that the statements in the Time of Sale Prospectus as so amended
or supplemented will not be, in the light of the circumstances under which they
were made or then prevailing, as the case may be, misleading or so that the Time
of Sale Prospectus, as amended or supplemented, will comply with law; (ii) if,
during the Prospectus Delivery Period, any event or development shall occur or
condition exist as a result of which it is necessary to amend or supplement the
Registration Statement or the Prospectus in order to make the statements
therein, in the light of the circumstances under which they were made or then
prevailing, as the case may be, not misleading (in which case the Company agrees
to notify the Representative promptly of any such event or condition), or if in
the reasonable opinion of the Representative it is otherwise necessary to amend
or supplement the Registration Statement or the Prospectus to comply with law,
including in connection with the delivery of the Prospectus, the Company agrees
to promptly prepare, file with the Commission (and use its best efforts to have
any amendment to the Registration Statement or any new registration statement to
be declared effective) and furnish to the Underwriters and to dealers,
amendments or supplements to the Registration Statement or the Prospectus, or
any new registration statement so that the statements in the Registration
Statement or the Prospectus as so amended or supplemented will not be, in the
light of the circumstances under which they were made or then prevailing, as the
case may be, misleading or so that the Registration Statement or the Prospectus,
as amended or supplemented, will comply with law.
 
(d) The Company agrees that, unless it obtains the prior written consent of the
Representative, it will not make any offer relating to the Common Stock that
would constitute a “free writing prospectus” (as defined in Rule 405 of the
Securities Act) required to be filed by the Company with the Commission or
retained by the Company under Rule 433 of the Securities Act; provided that the
prior written consent of the Representative hereto shall be deemed to have been
given in respect of any free writing prospectus included in Schedule II hereto.
Any such free writing prospectus consented to by the Representative is
hereinafter referred to as a “Permitted Free Writing Prospectus”. The Company
agrees that (i) it has treated and will treat, as the case may be, each
Permitted Free Writing Prospectus as a free writing prospectus, and (ii) has
complied and will comply, as the case may be, with the requirements of Rules 164
and 433 of the Securities Act applicable to any Permitted Free Writing
Prospectus, including in respect of timely filing with the Commission, legending
and record keeping.
 
(e) The Company shall furnish to the Underwriters, from time to time and without
charge, copies of the Registration Statement of which three shall be signed and
shall include exhibits and all amendments and supplements to any of such
Registration Statement, in each case as soon as available and in such quantities
as the Underwriters may from time to time reasonably request.
 
(f) The Company shall take or cause to be taken all necessary action and furnish
to whomever the Underwriters may direct such information as may be required in
qualifying the Securities for sale under the laws of such jurisdictions which
the Underwriters shall designate and to continue such qualifications in effect
for as long as may be necessary for the distribution of the Securities; except
that in no event shall the Company be obligated in connection therewith to
qualify as a foreign corporation, or to execute a general consent for service of
process.
 
(g) The Company shall make generally available to its securityholders, in the
manner contemplated by Rule 158(b) under the Securities Act, as soon as
practicable but in any event not later than 60 days after the end of its fiscal
quarter in which the first anniversary date of the effective date of the
Registration Statement occurs, an earnings statement which will comply with
Section 11(a) of the Securities Act covering a period of at least 12 consecutive
months beginning after the effective date of the Registration Statement.
 
(h) Subject to Section 5(i) below, except for (i) the issuance of options,
restricted stock grants and restricted stock units to directors, officers,
employees and consultants in the ordinary course under plans approved by the
Company’s board of directors and disclosed in the Prospectus, (ii) the offer,
issuance and sale of shares of Common Stock, or any securities convertible into
or exercisable or exchangeable for Common Stock, in connection with any
acquisition or strategic investment (including any joint venture, strategic
alliance, licensing agreement, collaboration or partnership) and (iii) the
issuance of shares of Common Stock pursuant to the Concurrent Registered Direct
Offering, the Company will not, without the prior written consent of the
Representative (which consent may be withheld in the Representative’s sole
discretion), directly or indirectly, issue, sell, offer, agree to sell, contract
or grant any option to sell (including, without limitation, pursuant to any
short sale), pledge, make any short sale of, maintain any short position with
respect to, transfer, establish or maintain an open “put equivalent position”
within the meaning of Rule 16a-1(h) under the Exchange Act, enter into any swap,
derivative transaction or other arrangement (whether such transaction is to be
settled by delivery of common stock, other securities, cash or other
consideration) that transfers to another, in whole or in part, any of the
economic consequences of ownership, or otherwise dispose of any shares of Common
Stock, options or warrants to acquire shares of Common Stock, or securities
exchangeable or exercisable for or convertible into shares of Common Stock, or
publicly announce an intention to do any of the foregoing, for a period
commencing on the date hereof and continuing through the close of trading on the
date 90 days after the date of the Prospectus (the “Lock-Up Period”).
 
15

--------------------------------------------------------------------------------

(i) Without the prior written consent of the Representative for a period of 45
days after the date of the Prospectus, the Company will not sell any shares of
Common Stock pursuant to the Open Market Sale Agreement dated as of February 6,
2019, by and between the Company and Jefferies LLC.
 
(j)  The Company shall cause each officer and director of the Company to furnish
to the Representative, on or prior to the date of this Agreement, the Lock-up
Agreements.
 
(k) The Company shall maintain, at its expense, a registrar and transfer agent
for the Common Stock. For so long as the Firm Warrants and the Option Warrants
are outstanding, the Company shall retain a warrant agent reasonably acceptable
to the Representative. American Stock Transfer & Trust Company is acceptable to
the Representative to act as Warrant Agent for the Firm Warrants and the Option
Warrants.
 
(l) The Company shall apply the net proceeds of the sale of the Securities in
the manner specified in the Prospectus under the heading “Use of Proceeds.”
 
(m) The Company will furnish to its securityholders annual reports containing
financial statements audited by independent public accountants and quarterly
reports containing financial statements and financial information which may be
unaudited.
 
(n) The Company will use its best efforts to maintain the listing of the Firm
Shares, Option Shares and Warrant Shares on Nasdaq, the TASE and any other
securities exchange on which they are listed.
 
(o) Whether or not this Agreement is terminated or the sale of the Securities to
the Underwriters is consummated, the Company shall pay or cause to be paid
(A) all expenses (including stock transfer taxes) incurred in connection with
the delivery to the Underwriters of the Securities, (B) all fees and expenses
(including, without limitation, fees and expenses of the Company’s accountants
and counsel) in connection with the preparation, printing, filing, delivery and
shipping of the Registration Statement (including the financial statements
therein and all amendments and exhibits thereto), each preliminary prospectus,
the Time of Sale Prospectus and the Prospectus, as amended or supplemented, and
the printing, delivery and shipping of this Agreement and other underwriting
documents, including, if applicable, Underwriters’ Questionnaires, Underwriters’
Powers of Attorney, Blue Sky Memoranda, the Agreement Among Underwriters and
Selected Dealer Agreements, (C) if necessary, all filing fees and reasonable
fees and disbursements of counsel to the Underwriters incurred in connection
with the qualification of the Securities for sale under state securities laws as
provided in Section 5(f) hereof, (D) any applicable listing fees, (E) the cost
of printing certificates representing the Securities, (F) the cost and charges
of any transfer agent or registrar, and (G) all other costs and expenses
incident to the performance of its obligations hereunder which are not otherwise
provided for in this Section. In addition, the Company will pay the
Representative a management fee as set forth on Schedule III hereto. If the sale
of the Securities provided for herein is not consummated by reason of acts of
the Company which prevent this Agreement from becoming effective, or by reason
of any failure, refusal or inability on the part of the Company to perform any
agreement on its part to be performed or because any other condition of the
Underwriters’ obligations hereunder is not fulfilled, unless the failure to
perform the agreement or fulfill the condition is due to the default or omission
of the Underwriters, the Company shall reimburse the Underwriters for all
reasonable out-of-pocket disbursements (including fees and disbursements of
counsel) incurred by the Underwriters in connection with its investigation,
preparing to market and marketing the Securities or in contemplation of
performing its obligations hereunder. The Company shall not in any event be
liable to the Underwriters for loss of anticipated profits from the transactions
covered by this Agreement.
 
16

--------------------------------------------------------------------------------

6. Conditions of Underwriters’ Obligations. The obligations of the Underwriters
hereunder are subject to the accuracy, at and as of the date hereof and the
First Closing Date (as if made at the First Closing Date) and, with respect to
the Option Shares, each Option Closing Date (as if made at the Option Closing
Date), of the representations and warranties of the Company contained herein, to
the performance by the Company of its obligations hereunder and to the following
additional conditions:
 
(a) The Registration Statement shall be effective and all filings required by
Rules 424, 430A and 433 under the Securities Act shall have been timely made; no
stop order suspending the effectiveness of the Registration Statement or any
amendment thereof shall have been issued; no proceedings for the issuance of
such an order shall have been initiated or threatened; and any request of the
Commission for additional information (to be included in the Registration
Statement, the Time of Sale Prospectus, the Prospectus or otherwise) shall have
been complied with to the Representative’s satisfaction.
 
(b) The Representative shall not have advised the Company that the Registration
Statement, the Time of Sale Prospectus or the Prospectus, or any amendment
thereof or supplement thereto, contains an untrue statement of fact which, in
the Representative’s opinion, is material, or omits to state a fact which, in
the Representative’s opinion, is material and is required to be stated therein
or is necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(c) On each Closing Date, the Underwriters shall have received (i) the favorable
opinion and 10b-5 statement of each of Zysman, Aharoni, Gayer and Sullivan &
Worcester LLP and Zysman, Aharoni, Gayer & Co, counsels for the Company,
substantially in the form satisfactory to the Representative (with appropriate
modifications acceptable to the Representative for any opinion or 10b-5
statement delivered on any Option Closing Date), (ii) the favorable opinion of
Lando & Anastasi, LLP, intellectual property counsel for the Company, in form
and substance acceptable to the Representative, each dated as of such Closing
Date, and (iii) an officer’s certificate of the Company regarding intellectual
property affairs, in form and substance satisfactory to the Representative.
 
(d) On each Closing Date the Underwriters shall have received the favorable
opinion of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C., counsel for the
Underwriters, dated as of such Closing Date, in form and substance satisfactory
to the Representative.
 
(e) On each Closing Date, the Underwriters shall have received the favorable
opinion of Zysman, Aharoni, Gayer & Co. as to Israeli law matters, dated as of
such Closing Date, in form and substance satisfactory to the Representative.
 
(f) There shall have been furnished to the Underwriters a certificate of the
Company, dated as of each Closing Date and addressed to the Underwriters, signed
by the Co-Chief Executive Officers and by the Chief Financial Officer of the
Company to the effect that:
 
(i) The representations and warranties of the Company in this Agreement are true
and correct, as if made at and as of such Closing Date, and the Company has
complied with all the agreements and satisfied all the conditions on its part to
be performed or satisfied at or prior to such Closing Date;
 
(ii) No stop order suspending the effectiveness of the Registration Statement
has been issued, and no proceedings for that purpose have been initiated or are
pending or, to their knowledge, contemplated;
 
(iii) Any and all filings required by Rules 424, 430A, 430B and 430C under the
Securities Act have been timely made;
 
(iv) The signers of said certificate have carefully examined the Registration
Statement and the Time of Sale Prospectus and the Prospectus, and any amendments
or supplements thereto, and such documents contain all statements and
information required to be included therein; the Registration Statement or any
amendment thereto does not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading; and the Time of Sale Prospectus and the Prospectus or any
supplements thereto do not include any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; and
 
17

--------------------------------------------------------------------------------

(v) Since the effective date of the Registration Statement, there has occurred
no event required to be set forth in an amendment or supplement to the
Registration Statement or the Time of Sale Prospectus and the Prospectus which
has not been so set forth.
 
(g) Since the effective date of the Registration Statement, neither the Company
nor any of its Subsidiaries shall have sustained any loss by strike, fire,
flood, accident or other calamity (whether or not insured), which has a material
adverse effect on the Company or its Subsidiaries taken as a whole, nor shall
have become a party to or the subject of any litigation that would reasonably be
expected to have a material adverse effect on the Company and its Subsidiaries
taken as a whole, nor shall there have been a material adverse change in the
general affairs, business, key personnel, capitalization, financial position,
earnings or net worth of the Company and its Subsidiaries, whether or not
arising in the ordinary course of business, which loss, litigation or change, in
the Representative’s judgment, shall render it inadvisable to proceed with the
delivery of the Securities.
 
(h) On the date hereof, and on each Closing Date, the Underwriters shall have
received from E&Y, the independent registered public accounting firm for the
Company, a letter dated the date hereof (or, in the case of a “bring-down”
comfort letter, dated as of the applicable Closing Date) addressed to the
Underwriters in form and substance satisfactory to the Representative,
containing statements and information of the type ordinarily included in
accountant’s “comfort letters” to Underwriters, delivered according to Statement
of Auditing Standards No. 72 (or any successor bulletin), with respect to the
respective audited and unaudited financial statements and certain financial
information contained or incorporated by reference in the Registration Statement
and the Prospectus for which such accountant was engaged by the Company.
 
(i) Since the date of the Prospectus, there shall not have been a Material
Adverse Effect.
 
(j) The Lock-Up Agreements shall have been delivered to the Representative and
be in full force and effect on such Closing Date.
 
(k) On or before the First Closing Date, the Firm Shares, Option Shares and
Warrant Shares shall be listed on Nasdaq and approved for listing on the TASE by
the TASE and the Underwriters shall have received, on or prior to the First
Closing Date, a copy of such approval of the TASE.
 
(l) On or before the First Closing Date, the Representative shall have received
a copy of the warrant agent agreement, in the form annexed hereto as Exhibit C
(the “Warrant Agent Agreement”), executed by the Company and American Stock
Transfer & Trust Company, LLC, in a form acceptable to the Representative.
 
All such opinions, certificates, letters and documents shall be in compliance
with the provisions hereof only if they are satisfactory in form and substance
to the Representative and to counsel for the Underwriters. The Company shall
furnish the Underwriters with such conformed copies of such opinions,
certificates, letters and other documents as the Representative shall reasonably
request. If any of the conditions specified in this Section 6 shall not have
been fulfilled when and as required by this Agreement, this Agreement and all
obligations of the Underwriters hereunder may be canceled at, or at any time
prior to, the First Closing Date or any Option Closing Date, as the case may be,
by the Representative. Any such cancellation shall be without liability of the
Underwriters to the Company. Notice of such cancellation shall be given to the
Company in writing, or by telegraph or telephone and confirmed in writing.
 
18

--------------------------------------------------------------------------------

7. Indemnification and Contribution.
 
(a) The Company agrees to indemnify, defend and hold harmless each of the
Underwriters and any person who controls such Underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and the
respective directors, officers, employees and agents of each Underwriter from
and against any loss, expense, liability, damage or claim (including the
reasonable cost of investigation) which, jointly or severally, such Underwriter
or any such director, officer, employee, agent or controlling person may incur
under the Securities Act, the Exchange Act or otherwise, insofar as such loss,
expense, liability, damage or claim arises out of or is based upon (A) any
breach of any representation, warranty or covenant of the Company contained
herein, (B) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement (or any amendment thereof), the Time of
Sale Prospectus or the Prospectus (the term Prospectus for the purpose of this
Section being deemed to include the preliminary prospectus included in the
Registration Statement at the time it became effective, the Prospectus and the
Prospectus as amended or supplemented by the Company), (C) any application or
other document, or any amendment or supplement thereto, executed by the Company
or based upon written information furnished by or on behalf of the Company filed
in any jurisdiction (domestic or foreign) in order to qualify the Common Stock
under the securities or blue sky laws thereof or filed with the Commission or
any securities association or securities exchange (each an “Application”),
(D) any omission or alleged omission to state a material fact required to be
stated in any such Registration Statement, or necessary to make the statements
made therein, in light of the circumstances under which they were made, not
misleading, or (E) any omission or alleged omission from the Time of Sale
Prospectus, Prospectus or any Application of a material fact necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading; except in the case of (B), (D) and (E) above only insofar
as any such loss, expense, liability, damage or claim arises out of or is based
upon any untrue statement or alleged untrue statement or omission or alleged
omission of a material fact contained in and in conformity with information
furnished in writing by the Underwriter to the Company expressly for use in such
Registration Statement, Time of Sale Prospectus, Prospectus or Application; and
to promptly reimburse the Underwriters, or any such director, officer, employee,
agent or controlling person for any legal and other expense reasonably incurred
by the Underwriter, or any such director, officer, employee, agent or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. The indemnity agreement set forth in this Section 7(a) shall be in
addition to any liability which the Company may otherwise have.
 
(b) Each of the Underwriters agrees, severally and not jointly, to indemnify,
defend and hold harmless the Company, the Company’s directors, the Company’s
officers that signed the Registration Statement, and any person who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any loss, expense, liability, damage or claim
(including the reasonable cost of investigation) which the Company or any such
person may incur under the Securities Act, the Exchange Act or otherwise,
insofar as such loss, expense, liability, damage or claim arises out of or is
based upon (A) any breach of any representation, warranty or covenant of such
Underwriter contained herein, (B) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereof), the Time of Sale Prospectus, the Prospectus, or any
Application, (C) any omission or alleged omission to state a material fact
required to be stated in any such Registration Statement, or necessary to make
the statements made therein, in light of the circumstances under which they were
made, not misleading, or (D) any omission or alleged omission from the Time of
Sale Prospectus, Prospectus or any Application of a material fact necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading, but in each case only insofar as such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such Registration Statement, Time of Sale Prospectus, Prospectus or
Application in reliance upon and in conformity with information furnished in
writing by the Underwriter to the Company expressly for use therein; and to
promptly reimburse the Company, or any such director, officer, employee or
controlling person for any legal and other expense reasonably incurred by the
Company, or any such director, officer, employee or controlling person in
connection with investigating, defending, settling, compromising or paying any
such loss, claim, damage, liability, expense or action. The indemnity agreement
set forth in this Section 7(b) shall be in addition to any liabilities that the
Underwriters may otherwise have.
 
(c) Promptly after receipt by an indemnified party under subsection (a) or
(b) above of notice of any claim or the commencement of any action, the
indemnified party shall, if a claim in respect thereof is to be made against the
indemnifying party under such subsection, notify the indemnifying party in
writing of the claim or the commencement of that action; the failure to notify
the indemnifying party shall not relieve it from any liability which it may have
to an indemnified party except to the extent such indemnifying party has been
materially prejudiced otherwise than under such subsection. If any such claim or
action shall be brought against an indemnified party, and it shall notify the
indemnifying party thereof, the indemnifying party shall be entitled to
participate therein and, to the extent that it wishes, jointly with any other
similarly notified indemnifying party, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party provided, however, that
if the named parties in any such action (including impleaded parties) include
any of the Underwriters or any director, officer, employee, agent or controlling
person of any of the Underwriters as an indemnified party or parties as well as
the Company, and such indemnified party or parties shall have reasonably
concluded, based on advice of outside counsel, that there may be one or more
legal defenses reasonably available to it or them which are different from or
additional to those available to the Company, or that representation of the
indemnified party or parties and the Company by the same counsel would be
inappropriate due to actual or potential differing interests between them, the
Company shall not have the right to direct the defense of such action on behalf
of such indemnified party or parties and such indemnified party or parties shall
have the right to select separate counsel to defend such action on behalf of
such indemnified party or parties. After notice from the indemnifying party to
the indemnified party of its election to assume the defense of such claim or
action, the indemnifying party shall not be liable to the indemnified party
under such subsection for any legal or other expenses subsequently incurred by
the indemnified party in connection with the defense thereof other than
reasonable costs of investigation unless such indemnified party shall have
employed separate counsel in accordance with the proviso to the immediately
preceding sentence, in which case the indemnifying party shall be liable for all
legal fees and expenses of such separate counsel.
 
19

--------------------------------------------------------------------------------

(d) If the indemnification provided for in this Section 7 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) and
(b) of this Section 7 in respect of any losses, expenses, liabilities, damages
or claims referred to therein, then each applicable indemnifying party, in lieu
of indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, expenses,
liabilities, damages or claims (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company, on the one hand, and the
applicable Underwriter, on the other hand, from the offering of the Securities
or (ii) if (but only if) the allocation provided by clause (i) above is not
permitted by applicable law, in such proportion as is appropriate to reflect not
only the relative benefits referred to in clause (i) above but also the relative
fault of the Company, on the one hand, and of the applicable Underwriter, on the
other hand, in connection with the statements or omissions which resulted in
such losses, expenses, liabilities, damages or claims, as well as any other
relevant equitable considerations. The relative benefits received by the Company
and the applicable Underwriter shall be deemed to be in the same proportion as
the total proceeds from the Offering (net of underwriting discounts and
commissions but before deducting expenses) received by the Company bear to the
underwriting discounts and commissions received by such Underwriter. The
relative fault of the Company and of the applicable Underwriter shall be
determined by reference to, among other things, whether the untrue statement or
alleged untrue statement of a material fact or omission or alleged omission
relates to information supplied by the Company or by the applicable Underwriter,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of the losses, claims, damages and liabilities
referred to above shall be deemed to include any legal or other fees or expenses
reasonably incurred by such party in connection with investigating or defending
any claim or action.
 
(e) The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 7 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in subsection (d)(i) and, if applicable
(ii), above. Notwithstanding the provisions of this Section 7, no Underwriter
shall be required to contribute any amount in excess of the underwriting
discounts and commissions applicable to the Securities purchased by such
Underwriter. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
 
8. Effective Date and Termination.
 
(a) [RESERVED]
 
(b) Until the First Closing Date, this Agreement may be terminated by the
Representative by giving notice as hereinafter provided to the Company if:
(i) the Company shall have failed, refused or been unable, at or prior to the
First Closing Date, to perform any agreement on its part to be performed
hereunder, unless the failure to perform any agreement is due to the default or
omission by an Underwriter; (ii) any other condition of the obligations of the
Underwriters hereunder is not fulfilled; (iii) trading in securities generally
on the New York Stock Exchange or Nasdaq shall have been suspended or minimum or
maximum prices shall have been established on either of such exchanges by the
Commission or by such exchange or other regulatory body or governmental
authority having jurisdiction; (iv) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by Nasdaq
or other stock exchange or regulatory body or governmental authority having
jurisdiction, including the Israel Securities Authority and the TASE; (v) a
general banking moratorium shall have been declared by Federal or state
authorities; (vi) a material disruption in securities settlement, payment or
clearance services in the United States shall have occurred; (vii) there shall
have been any material adverse change in general economic, political or
financial conditions or if the effect of international conditions on the
financial markets in the United States shall be such as, in the Representative’s
judgment, makes it inadvisable to proceed with the delivery of the Securities;
or (viii) any attack on, outbreak or escalation of hostilities, declaration of
war or act of terrorism involving the United States or any other national or
international calamity or emergency if, in the Representative’s judgment, the
effect of any such attack, outbreak, escalation, declaration, act, calamity or
emergency makes it impractical or inadvisable to proceed with the completion of
the public offering or the delivery of the Securities. Any termination of this
Agreement pursuant to this Section 8 shall be without liability on the part of
the Company or the Underwriters, except as otherwise provided in Sections 5(o)
or 7 hereof.
 
20

--------------------------------------------------------------------------------

Any notice referred to above may be given at the address specified in Section 11
hereof in writing or by telegraph or telephone, and if by telegraph or
telephone, shall be immediately confirmed in writing.
 
9.  Default by One or More of the Underwriters. If one or more of the
Underwriters shall fail on any Closing Date, as applicable, to purchase the
Securities which it or they are obligated to purchase under this Agreement (the
“Defaulted Securities”), the Representatives shall have the right, within 24
hours thereafter, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Defaulted Securities in such amounts as may be agreed upon and upon the
terms herein set forth; if, however, the Representatives shall not have
completed such arrangements within such 24-hour period, then:
 

(i)
if the number of Defaulted Securities does not exceed 10% of the number of
Securities to be purchased on such date, each of the non-defaulting Underwriters
shall be obligated, severally and not jointly, to purchase the full amount
thereof in the proportions that their respective underwriting obligations
hereunder bear to the underwriting obligations of all non-defaulting
Underwriters, or

 

(ii)
if the number of Defaulted Securities exceeds 10% of the number of Securities to
be purchased on such date, this Agreement or, with respect to any Option Closing
Date, the obligation of the Underwriters to purchase, and the Company to sell,
the Option Shares to be purchased and sold on such Option Closing Date shall
terminate without liability on the part of any non-defaulting Underwriter.

 
No action taken pursuant to this Section shall relieve any defaulting
Underwriter from liability in respect of its default.
 
In the event of any such default which does not result in a termination of this
Agreement or, in the case of an Option Closing Date, which does not result in a
termination of the obligation of the Underwriters to purchase and the Company to
sell the relevant Option Shares, as the case may be, either the (i)
Representatives or (ii) the Company shall have the right to postpone the Closing
Date, as applicable, for a period not exceeding seven days in order to effect
any required changes in the Registration Statement, Time of Sale Prospectus or
the Prospectus or in any other documents or arrangements. As used herein, the
term “Underwriter” includes any person substituted for an Underwriter under this
Section 9.
 
10. Survival of Indemnities, Contribution, Warranties and Representations. All
representations, warranties, and agreements of the Company and the Underwriters
herein or in certificates delivered pursuant hereto, and the agreements of the
Underwriters and the Company contained in Section 7 hereof, shall remain
operative and in full force and effect regardless of any investigation made by
or on behalf of the Underwriters or any controlling person thereof, or the
Company or any of its officers, directors, or controlling persons, and shall
survive delivery of, and payment for, the Securities to and by the Underwriters
hereunder.
 
21

--------------------------------------------------------------------------------

11. Notices. All communications hereunder shall be in writing and shall be
mailed, hand delivered or telecopied and confirmed to the parties hereto as
follows:
 
If to the Representative
  
 
or the Underwriters:
  
Ladenburg Thalmann & Co. Inc.
 
  
277 Park Avenue, 26th Floor
 
  
New York, NY 10172
 
  
Attention: Vlad Ivanov
 
  
Facsimile: (212) 409-2045
   
with a copy to (which shall not constitute notice):
  
Mintz, Levin, Cohn, Ferris, Glovsky & Popeo, P.C.
 
  
666 Third Avenue
 
  
New York, NY 10017
 
  
Attention: Ivan K. Blumenthal, Esq.
 
  
Facsimile: (212) 692-6784
   
If to the Company:
  
Pluristem Therapeutics Inc.
 
  
MATAM Advanced Technology Park, Building No. 5
 
  
Haifa, Israel 3508409
 
  
Attention: Yaky Yanay, Co-Chief Executive Officer
   
with a copy to (which shall not constitute notice):
  
Zysman, Aharoni, Gayer and Sullivan & Worcester LLP
 
  
1633 Broadway
 
  
New York, NY 10019
 
  
Attention: Oded Har-Even, Esq.
 
  
Facsimile: (212) 660-3001
 

 
12. Information Furnished by Underwriters. The statements in the Prospectus set
forth under the caption “Underwriting” in the  5th, 7th, 16th, 17th, 18th, 20th
and 22nd paragraphs constitute the only written information furnished by or on
behalf of the Underwriters referred to in paragraphs (b) and (c) of Section 1
hereof and in paragraphs (a) and (b) of Section 7 hereof.
 
13. Parties. This Agreement is made solely for the benefit of the Underwriters,
the Company, any officer, director, employee agent or controlling person
referred to in Section 7 hereof, and their respective successors and assigns,
and no other person shall acquire or have any right by virtue of this Agreement.
The term “successors and assigns,” as used in this Agreement, shall not include
any purchaser of any of the Securities from any Underwriters merely by reason of
such purchase.
 
14. Definition of “Business Day” and “Subsidiary”. For purposes of this
Agreement, (a) “Business Day” means any day on which Nasdaq is open for trading,
and (b) “Subsidiary” has the meaning set forth in Rule 405 under the Securities
Act.
 
15. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without giving
effect to the choice of law or conflict of laws principles thereof. Each of the
Underwriters and the Company: (a) agrees that any legal suit, action or
proceeding arising out of or relating to this Agreement and/or the transactions
contemplated hereby shall be instituted exclusively in the Supreme Court of the
State of New York, New York County, or in the United States District Court for
the Southern District of New York; (b) waives any objection which it may have
now or hereafter to the venue of any such suit, action or proceeding, and
(c) irrevocably consents to the jurisdiction of the Supreme Court of the State
of New York, New York County, or of the United States District Court for the
Southern District of New York in any such suit, action or proceeding. Each of
the Underwriters and the Company further agrees to accept and acknowledge
service of any and all process which may be served in any such suit, action or
proceeding in the Supreme Court of the State of New York, New York County, or in
the United States District Court for the Southern District of New York and
agrees that service of process upon the Company mailed by certified mail to the
Company’s address or delivered via overnight delivery shall be deemed in every
respect effective service of process upon the Company, in any such suit, action
or proceeding, and service of process upon the Underwriters mailed by certified
mail to the Underwriter’s address or delivered via overnight delivery shall be
deemed in every respect effective service of process upon the Underwriters, in
any such suit, action or proceeding. THE COMPANY (ON BEHALF OF ITSELF, THE
SUBSIDIARIES AND, TO THE FULLEST EXTENT PERMITTED BY LAW, ON BEHALF OF ITS
RESPECTIVE EQUITY HOLDERS AND CREDITORS) HEREBY WAIVES ANY RIGHT ANY OF THEM MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, THE REGISTRATION STATEMENT AND THE PROSPECTUS.
 
22

--------------------------------------------------------------------------------

16. Partial Unenforceability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.
 
17. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:
 
(a) The Underwriters has been retained solely to act as Underwriters in
connection with the sale of Securities and that no fiduciary, advisory or agency
relationship between the Company and the Underwriters or any of their respective
affiliates has been created in respect of any of the transactions contemplated
by this Agreement, the Prospectus or the Concurrent Registered Direct Offering,
irrespective of whether any Underwriter has advised or is advising the Company
on other matters;
 
(b) The price of the Securities set forth in this Agreement was established by
the Company following discussions and arms’ length negotiations with the
Underwriters, and the Company is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated by this Agreement;
 
(c) The Company has been advised that the Underwriters and their respective
affiliates are engaged in a broad range of transactions and services which may
involve interests that differ from those of the Company, and that the
Underwriters have no obligation to disclose such interests and transactions and
services to the Company by virtue of any fiduciary, advisory or agency
relationship; and
 
(d) The Company waives, to the fullest extent permitted by law, any claims it
may have against any Underwriter for breach of fiduciary duty or alleged breach
of fiduciary duty and agrees that the Underwriters shall have no liability
(whether direct or indirect) to the Company in respect of such a fiduciary duty
claim or to any person asserting a fiduciary duty claim on behalf of or in right
of the Company, including stockholders, employees or creditors of the Company.
 
18. General Provisions. This Agreement constitutes the entire agreement of the
parties to this Agreement and supersedes all prior written or oral and all
contemporaneous oral agreements, understandings and negotiations with respect to
the subject matter hereof. This Agreement may be executed in two or more
counterparts, each one of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument. This Agreement
may not be amended or modified unless in writing by all of the parties hereto,
and no condition herein (express or implied) may be waived unless waived in
writing by each party whom the condition is meant to benefit. The Section
headings herein are for the convenience of the parties only and shall not affect
the construction or interpretation of this Agreement.
 
All payments made or deemed to be made by the Company to any of the
Underwriters, their respective directors, officers, employees and agents or to
any person controlling any Underwriter, under this Agreement, if any, will be
made without withholding or deduction for or on account of any present or future
taxes, duties, assessments or governmental charges of whatever nature (other
than taxes on net income) imposed or levied by or on behalf of the State of
Israel or any political subdivision or any taxing authority thereof or therein
unless the Company is or becomes required by law to withhold or deduct such
taxes, duties, assessments or other governmental charges.  In such event, the
Company will pay such additional amounts as will result, after such withholding
or deduction, in the receipt by each Underwriter, their respective directors,
officers, employees and each person controlling any Underwriter, as the case may
be, of the amounts that would otherwise have been receivable in respect thereof.
 
Please confirm, by signing and returning to us two (2) counterparts of this
Agreement, that each of the Underwriters is acting on behalf of itself and that
the foregoing correctly sets forth the agreement among the Company and the
Underwriters.
 
[Remainder of page intentionally left blank]
 
23

--------------------------------------------------------------------------------



Very truly yours,
     
PLURISTEM THERAPEUTICS INC.
       
By:
/s/ Yaky Yanay
 
Name:
Yaky Yanay
 
Title:
President and Co-CEO
 

 
Confirmed and accepted as of the date first above mentioned:
 
LADENBURG THALMANN & CO. INC.
 
As Representative of the Several Underwriters
       
By:
/s/ Vlad Ivanov
 
Name:
Vlad Ivanov
 
Title:
Managing Director
 




--------------------------------------------------------------------------------

SCHEDULE I
 
Underwriting Agreement dated April 4, 2019
 
Underwriters
 
Number of Firm
Shares
to be Purchased
   
Number of Warrants
to be Purchased
 
Ladenburg Thalmann & Co. Inc.
   
19,000,001
     
19,000,001
 
H.C. Wainwright & Co., LLC
   
3,392,857
     
3,392,857
 
LifeSci Capital LLC
   
2,714,286
     
2,714,286
 
Maxim Group LLC
   
2,035,714
     
2,035,714
                   
TOTAL
   
27,142,858
     
27,142,858
 




--------------------------------------------------------------------------------

SCHEDULE II
 
Free Writing Prospectuses Included in the Time of Sale Prospectus
 
None
 

--------------------------------------------------------------------------------

SCHEDULE III
 
Price-Related Information


Number of Units being offered: 27,142,858
 
Public offering price per Unit: $0.70
 
Underwriting discounts and commissions to investors identified by Leader
Underwriters (1993) Ltd.:



·
4.0% per Unit to Leader Underwriters (1993) Ltd.

·
2.0% per Unit to the Underwriters



Underwriting discounts and commissions to investors identified by Rosario
Underwriting Services (A.S.) Ltd.:



·
4.0% per Unit to Rosario Underwriting Services (A.S.) Ltd.

·
2.0% per Unit to the Underwriters



Underwriting discounts and commissions to all other investors:



·
6.0% per Unit to the Underwriters.



Management fees:



·
0.5% management fee per Unit to Ladenburg Thalmann & Co. Inc. for all investors
other than those investors identified by Leader Underwriters (1993) Ltd. and
Rosario Underwriting Services (A.S.) Ltd.

 
Settlement date: April 8, 2019
 
Price to the Underwriters: $0.658 per Unit
 
Gross Proceeds From Concurrent Registered Direct Offering: $1,000,000
 

--------------------------------------------------------------------------------

EXHIBIT A
 
Form of Lock-up Agreement
 
Ladenburg Thalmann & Co. Inc.
277 Park Avenue
26th Floor
New York, New York 10172


As Representative of the Several Underwriters


Re:          Public Offering by Pluristem Therapeutics Inc.


Ladies and Gentlemen:


The undersigned, an officer, director or holder of common stock, par value
$0.00001 per share (“Common Stock”), or rights to acquire Common Stock, of
Pluristem Therapeutics Inc. (the “Company”) understands that you, as
Representative of the several Underwriters, propose to enter into an
Underwriting Agreement (the “Underwriting Agreement”) with the Company,
providing for the public offering (the “Offering”) by the several Underwriters
named in Schedule I to the Underwriting Agreement (the “Underwriters”), of
securities of the Company (the “Securities”) pursuant to a registration
statement on Form S-3 (as amended, the “Registration Statement”) filed with the
Securities and Exchange Commission (the “SEC”).  Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Underwriting
Agreement.
 
In consideration of the Underwriters’ agreement to enter into the Underwriting
Agreement and to proceed with the Offering of the Securities, and for other good
and valuable consideration, receipt of which is hereby acknowledged, the
undersigned hereby agrees for the benefit of the Company, you and the other
Underwriters that, without the prior written consent of the Representative on
behalf of the Underwriters, the undersigned will not, during the period
commencing on the date hereof and ending ninety (90) days (the “Lock-Up Period”)
after the date of the final prospectus supplement relating to the Offering (the
“Prospectus”), directly or indirectly:  (a) offer, pledge, assign, encumber,
announce the intention to sell, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase, or otherwise transfer or dispose of, any shares of
Common Stock or any securities convertible into or exercisable or exchangeable
for Common Stock owned either of record or beneficially or may be deemed to be
beneficially owned (as defined in the Securities Exchange Act of 1934, as
amended, and the rules and regulations of the SEC promulgated thereunder (the
“Exchange Act”)) by the undersigned on the date hereof or hereafter acquired; or
(b) enter into any swap or other agreement that transfers, in whole or in part,
any of the economic consequences of ownership of the Common Stock, whether any
such transaction described in clause (a) or (b) above is to be settled by
delivery of Common Stock or such other securities, in cash or otherwise; or (c)
make any demand for or exercise any right with respect to, the registration of
any shares of Common Stock or any security convertible into or exercisable or
exchangeable for Common Stock; or (d) publicly announce an intention to do any
of the foregoing.


The foregoing paragraph shall not apply to (a) the registration of the offer and
sale of Securities as contemplated by the Underwriting Agreement and the sale of
the Securities to the Underwriters in the Offering and/or participation of the
undersigned in the Offering, (b) bona fide gifts, provided the recipient thereof
agrees in writing with the Underwriters to be bound by the terms of this Lock-Up
Agreement, (c) dispositions to any trust for the direct or indirect benefit of
the undersigned and/or the immediate family of the undersigned, provided that
such trust agrees in writing with the Underwriters to be bound by the terms of
this Lock-Up Agreement, (d) transfers of Common Stock or securities convertible
into Common Stock on death by will or intestacy, (e) sales or transfers of
Common Stock solely in connection with the “cashless” exercise of Company stock
options outstanding on the date hereof for the purpose of exercising such stock
options (provided that any remaining Common Stock received upon such exercise
will be subject to the restrictions provided for in this Lock-Up Agreement) or
(f) sales or transfers of Common Stock or securities convertible into Common
Stock pursuant to a sales plan entered into prior to the date hereof pursuant to
Rule 10b5-1 under the Exchange Act, a copy of which has been, or will be,
provided to the Underwriters. In addition, the restrictions sets forth herein
shall not prevent the undersigned from entering into a sales plan pursuant to
Rule 10b5-1 under the Exchange Act after the date hereof, provided that (i) a
copy of such plan is provided to the Underwriters promptly upon entering into
the same and (ii) no sales or transfers may be made under such plan until the
Lock-Up Period ends or this Lock-Up Agreement is terminated in accordance with
its terms. For purposes of this paragraph, “immediate family” shall mean the
undersigned and the spouse, any lineal descendent, father, mother, brother or
sister of the undersigned.



--------------------------------------------------------------------------------

In addition, the undersigned hereby waives any rights the undersigned may have
to require registration of Common Stock in connection with the filing of a
registration statement relating to the Offering.


In furtherance of the foregoing, the Company, and any duly appointed transfer
agent for the registration or transfer of the securities described herein, are
hereby authorized to decline to make any transfer of securities if such transfer
would constitute a violation or breach of this Lock-Up Agreement.
 
The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement.  All authority herein
conferred or agreed to be conferred and any obligations of the undersigned shall
be binding upon the successors, assigns, heirs or personal representatives of
the undersigned.
 
The undersigned understands that the undersigned shall be released from all
obligations under this Lock-Up Agreement if (a) the Underwriting Agreement does
not become effective by April 30, 2019 or, if after becoming effective, the
Underwriting Agreement (other than the provisions thereof which survive
termination) shall terminate or be terminated prior to payment for and delivery
of the Securities to be sold thereunder, or (b) the Company provides written
notice to the Underwriters that the Company does not intend to proceed with the
Offering.
 
The undersigned, whether or not participating in the Offering, understands that
the Underwriters are entering into the Underwriting Agreement and proceeding
with the Offering in reliance upon this Lock-Up Agreement.
 
This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof.
 
 
Very truly yours,
 
Entity Name (if applicable) ____________________
 
By: (Signature) ____________________
 
Print Name: ____________________
 
Title: ____________________

 
 

--------------------------------------------------------------------------------

EXHIBIT B
 
Directors and Executive Officers
Signing Lock-up Agreement
 
 
Zami Aberman
Chen Franco-Yehuda
Israel Ben-Yoram
Isaac Braun
Mark Germain
Moria Kwiat
Hava Meretzki
Nachum Rosman
Doron Shorrer
Yaky Yanay
 

--------------------------------------------------------------------------------



EXHIBIT C
 
Form of Warrant Agent Agreement
 

--------------------------------------------------------------------------------

 
 


 
 


 


 

